Case 17-41948   Doc   Filed 05/11/20   Entered 05/11/20 07:56:50   Desc Main
                          Document     Page 1 of 7
Case 17-41948   Doc   Filed 05/11/20   Entered 05/11/20 07:56:50   Desc Main
                          Document     Page 2 of 7
Case 17-41948   Doc   Filed 05/11/20   Entered 05/11/20 07:56:50   Desc Main
                          Document     Page 3 of 7
Case 17-41948   Doc   Filed 05/11/20   Entered 05/11/20 07:56:50   Desc Main
                          Document     Page 4 of 7
Case 17-41948   Doc   Filed 05/11/20   Entered 05/11/20 07:56:50   Desc Main
                          Document     Page 5 of 7
   Case 17-41948         Doc     Filed 05/11/20   Entered 05/11/20 07:56:50        Desc Main
                                     Document     Page 6 of 7



                           UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 In Re:                                           Case No. 17-41948

 Rance Jay Henderson
                                                  Chapter 13
 Irie Bailey Henderson

 Debtors.                                         Judge Brenda T. Rhoades

                                  CERTIFICATE OF SERVICE

I certify that on May 11, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Christopher M. Lee, Debtors’ Counsel
          clee@leebankruptcy.com

          Randy L. Tipton, Debtors’ Counsel
          ecf@leebankruptcy.com

          Carey D. Ebert, Chapter 13 Trustee
          ecfch13plano@ch13plano.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on May 11, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Rance Jay Henderson, Debtor
          1336 Canyon Creek Rd
          Wylie, TX 75098
  Case 17-41948       Doc   Filed 05/11/20   Entered 05/11/20 07:56:50    Desc Main
                                Document     Page 7 of 7



     Irie Bailey Henderson, Debtor
     1336 Canyon Creek Rd
     Wylie, TX 75098

Dated: May 11, 2020                          /s/ D. Anthony Sottile
                                             D. Anthony Sottile
                                             Authorized Agent for Creditor
                                             Sottile & Barile, LLC
                                             394 Wards Corner Road, Suite 180
                                             Loveland, OH 45140
                                             Phone: 513.444.4100
                                             Email: bankruptcy@sottileandbarile.com
